              Case 3:20-cv-05857-MJP Document 13 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BRENDA M JOHNSON,                                CASE NO. C20-5857 MJP

11                                 Plaintiff,                ORDER OF DISMISSAL

12                  v.

13          ELECTRONIC TRANSACTION
            CONSULTANTS LLC,
14
                                   Defendant.
15

16

17          This matter comes before the Court upon the Court’s November 18, 2020 Order to Show

18   Cause. (Dkt. No. 9.) On that date, the Court ordered Plaintiff to provide proof of service in

19   accordance with Federal Rule of Civil Procedure 4(l) and to demonstrate there was a default

20   judgment issued by the Pierce County Superior Court in support of her claim by November 30,

21   2020. To date, Plaintiff has done neither. Instead, she appealed the Court’s Order Regarding

22   Initial Disclosures and Joint Status Report (Dkt. No. 6) and the Court’s Order Requiring Plaintiff

23   to File all Motions on the Docket, instead of emailing the Court (Dkt. No. 10). Because Plaintiff

24


     ORDER OF DISMISSAL - 1
              Case 3:20-cv-05857-MJP Document 13 Filed 12/08/20 Page 2 of 2




 1   has not demonstrated why this matter should not be dismissed for failure to prosecute or for

 2   failure to state a claim, the Court DISMISSES this matter without prejudice.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated December 8, 2020.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
